Citation Nr: 0620738	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  97-16 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an higher ratings for left knee 
patellofemoral syndrome: in excess of 10 percent from April 
24, 1996, and in excess of 20 percent from April 22, 2003.

2.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
April 1996.

These  matters comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 decision by the RO 
which, in part, granted service connection for a left knee 
disorder and IBS, each rated 10 percent disabling, effective 
from April 24, 1996, the day following the veteran's 
discharge from service.  The RO also denied service 
connection for a left shoulder disorder.  

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for a left 
knee disorder and IBS, the Board has characterized the issue 
on appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims for increased ratings for already service-
connected disability).

In September 2001, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO assigned n ina 20 percent 
rating for left knee patellofemoral syndrome, effective April 
22, 2003.  The RO also continued the 10 percent rating for 
left knee patellofemoral syndrome, effective prior to April 
22, 2003; and the 10 percent rating for IBS (as reflected in 
the April 2005 supplemental SOC (SSOC) and returned these 
matters to the Board for further appellate consideration.  
[Parenthetically, the Board notes that in a March 2005 
decision, the RO granted one of the issues that the Board had 
remanded--service connection for a left shoulder disorder.  
As the RO has granted that issue in full, the only issues 
remaining on appeal are those set forth on the title).]


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  During the period from April 24, 1996, through April 21, 
2003, the veteran's left knee patellofemoral syndrome was 
manifested by range of knee motion from 0 to 100 degrees with 
pain on flexion at 60 degrees; and  mild effusion on post-
traumatic degenerative medial collateral ligament. 

3.  Since April 22, 2003, the veteran's left knee 
patellofemoral syndrome has been manifested by range of knee 
motion from 0 to 124 degrees, with subjective complaints of 
pain; there is no evidence of instability and tenderness on 
the lateral aspect.  

4.  The veteran's irritable bowel syndrome has been 
manifested, at most, by moderate symptoms consisting of 
complaints of diarrhea, lasting several days, with daily 
cramping and episodes of alternative diarrhea and 
constipation; neither severe irritable bowel syndrome, nor 
more or less constant abdominal distress are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee patellofemoral syndrome, during the 
period from April 24, 1996, through April 21, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1996-2005). 

2.  The criteria for an initial rating in excess of 20 
percent for a left knee patellofemoral syndrome, during the 
period since April 22, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2005).   

3.  The criteria for an initial disability rating in excess 
of 10 percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 
7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for higher 
ratings for left knee patellofemoral syndrome and for IBS has 
been accomplished.

Through a  December 2004, post-rating notice letter, the RO 
notified the veteran and his representative that what was 
needed to establish entitlement to higher ratings-evidence 
that service-connected disability had worsened.  Thereafter, 
they were afforded opportunities to present information 
and/or evidence in suppoftHence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that an  October 2001 pre-rating notice 
letter and the December 2004 post-rating notice letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the October 2001 letter, the RO 
notified the veteran of the duties imposed by the VCAA., and 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  Once service 
connection had been granted, the RO reiterated its request 
for information and/or evidence in support of claims for 
higher ratings, requested specific authorization to enable VA 
to obtain records from a specifically identified private 
medical provider, and identified evidence that had received 
to date.   Furthermore, the veteran was requested to provide 
the RO with any evidence or information in his possession 
pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran has, effectively, been put on notice to 
provide any evidence in his possession that pertains to the 
claims.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the February 1997 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, with respect to the matters herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  As noted above, after the RO's December 2004 
notice pertinent to the claims for higher rating, the October 
2001, the veteran had opportunity to present information 
and/or evidence pertinent to the claims before the RO 
considered whether any higher rating was warranted for either 
disability on appeal (as reflected in a March 2005 
supplemental SOC, mailed in April 2005)  Neither in response 
to that letter nor at any time pertinent to the appeal has 
the identified any medical treatment providers from whom he 
wanted the RO to obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.

More recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court indicated that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board notes that this was accomplished in the 
March 2005 SSOC, and that this suffices for Dingess/Hartman.  
While the Court also stated that VA notice must include 
information regarding the effective date that may be 
assigned, and such notice has not explicitly been provided in 
for all issues, on these facts, the RO's omission is 
harmless.  Id.  In adjudicating the claim for a higher 
initial rating, the Board is considering (as the RO has 
considered) all time periods since the effective date of the 
grant of service connection (which would, by implication, 
involve a consideration of effective date for any higher 
rating granted).  The Board points out that, with respect to 
the knee, the RO explained that the higher, 20 percent, 
rating was effective the date of the VA examination that 
showed that his left knee had increased in severity.  
Further, because, in this appeal, the Board is denying a 
higher initial and subsequent rating for left knee 
disability, as well as a higher initial rating for IBS, no 
effective date is being assigned.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
medical records. The veteran has been afforded a number of VA 
examinations in connection with his claims,  the reports of 
which are associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to either the claim on appeal 
that needs to be obtained.  The Board also finds that the 
record presents no basis for any further development to 
create any additional evidence for consideration in 
connection with any claim on appeal.  
Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  While the RO has already 
granted staged ratings for the left knee, the Board will 
consider the propriety of the rating assigned at each stage, 
as well as whether staged rating for IBS is warranted.  



A.  Left Knee 

The RO has assigned an initial 10 percent rating, and 
subsequent 20 percent rating based on limited flexion.  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable rating.  A 10 
percent rating requires flexion limited to 45 degrees.  A 20 
percent rating requires flexion limited to 30 degrees.  A 30 
percent rating requires flexion limited to 15 degrees.   

To give the veteran every consideragion in connection with 
the claim, the Board has, like the RO, considered other 
diagnostic codes and pertinent rating provisions for 
evauating the knee.

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable rating.  A 10 
percent rating requires limitation of extension to 10 
degrees.  A 20 percent rating requires limitation of 
extension to 15 degrees.  A 30 percent rating requires 
limitation of extension to 20 degrees.  A 40 percent rating 
requires limitation of extension to 30 degrees.  A 50 percent 
rating requires limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

In every instance where the schedule does not provide a 0 
percent rating for a Diagnostic Code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for "other" impairment of the knee, to include recurrent 
subluxation or lateral instability resulting in slight 
disability; a 20 percent rating rating is warranted for 
moderate disability; and a 30 percent rating ratingis 
warranted for severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

1.  An Initial Rating in Excess of 10 Percent During the 
Period
from April 24, 1996, to April 21, 2003

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial rating in excess of 
10 percent for the veteran's left knee disorder is not 
warranted from April 24, 1996, to April 21, 2003.  t.  

According to a September 1996 VA examination report, the 
veteran complained of persistent pain in the left knee that 
bothered him when walking.  Physical examination revealed no 
swelling, although there was tenderness on the lateral joint 
line with mild valgus flexity.  Crepitus was present with no 
effusion.  The left knee had flexion to 138 degrees and 
extension to zero degrees.  An x-ray study revealed a normal 
left knee.  A magnetic resonance imaging (MRI) study revealed 
a grade II signal at the medial meniscus with degenerative 
changes due to trauma.  There was no fracture tear in the 
lateral meniscus anterior collateral ligament (ACL), 
posterior cruciate ligament (PCL) on collateral ligament 
scar.  There was mild effusion noted.  The examiner diagnosed 
the veteran with patello-femoral syndrome of the left knee, 
and residual mild degenerative changes in the left knee and 
mild effusion on post-traumatic degenerative medial 
collateral ligament.

According to a February 1999 examination report, the VA 
physician noted that the veteran complained of severe pain in 
his left knee.  The pain was worse when he was at work when 
he had to lift things and bend his left knee.  Physical 
examination revealed that the veteran had objective evidence 
of pain beyond 110 degrees of flexion.  The physician 
commented that there was no fatigue or weakness of the left 
knee, but the veteran had pain and lack of endurance.  The 
veteran would rest at home during a flareup.  The physician 
noted that an exact percentage could not be assessed.  The 
physician added that, while there was objective evidence of 
pain, there was no edema, effusion, instability, weakness, 
heat, abnormal movement or guarding.  There was tenderness of 
the retropatellar and on the lateral side of the patella.  
The veteran's gait was stable both standing and walking.  His 
squatting was full and there were no callosities or unusual 
shoe wear pattern.  The left knee had flexion to 120 degrees 
and extension to zero degrees.  McMurray and Lachman's tests 
were negative.  There was tenderness at the retropatellar on 
extension from 30 degrees of flexion of the left knee.  A 
January 1999 MRI revealed findings of mild diffuse 
chondromalacia patella and tiny knee joint effusion with no 
evidence of meniscal tear.  The diagnosis was left knee 
patellofemoral syndrome and mild, status post degenerative 
arthritis of the left knee.  The physician commented that the 
veteran had mild deterioration in range of motion in the left 
knee from 130 degrees of flexion to 120 degrees due to pain.  
The left knee extension was full.

VA outpatient treatment record, dated from 1998 and 1999, 
show continued treatment for left knee pain.

The veteran submitted a treatment record from private 
physician Fred Lee, M.D., which reflected the results of  
office visits dated in January and February 1999.  Dr. Lee 
noted that the veteran complained of left knee pain on the 
lateral side, while shooting to the upper thigh.  No locking 
of the left knee was noted.  Physical examination revealed 
pain at the patello-femoral joint at the lateral hacet.  The 
left knee was stable and the Lachman test was negative, with 
no swelling.  An x-ray study was negative for left knee 
degenerative joint disease.  An MRI study was suggestive of 
early chondromalacia of the left knee.  There was no tilt or 
subluxation and there was no meniscus tear.  Dr. Lee's 
assessed that the left knee had internal derangement and 
chondromalacia patella.  The doctor prescribed pain 
medication and gave the veteran a steel hinged knee brace for 
left knee support at work.  The doctor also recommended 
strengthening exercises.

On VA examination in September 2000, the  veteran complained 
that his left knee would collapse while he climbed stairs.  
He also explained that he could not take pain relief 
medication because it upset his stomach.  Physical 
examination revealed that the veteran experienced flare ups, 
and walking precipitated them.  The veteran would rest, apply 
heat, and take Tylenol to alleviate the pain.  The veteran 
reported that he wore a left knee brace at work.  The veteran 
exhibited pain on flexion at 60 degrees, but he could do 80 
to 100 degrees with mild pain on lateral aspect of the left 
knee along the iliotibial band up to the posterior aspect of 
the left hip.  There was no edema, effusion, weakness, 
redness, heat, or instability.  There was tenderness in the 
left knee on the lateral aspect and along the left iliotibial 
band.  There was also mild crepitus.  There was no observed 
functional limitation on standing or on walking on a surface 
level.  The veteran was unable to squat due to pain, and 
there were no callosities.  The examiner referred to prior x-
ray and MRI studies.  The diagnosis was chronic 
patellofemoral pain with early left patellofemoral 
degenerative changes and iliotibial band flexion syndrome.  
The left knee range of motion deteriorated from 120 degrees 
of flexion to 100 degrees with pain. 

A private February 2002 outpatient treatment record reflects 
a diagnosis of chronic knee pain.

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher, 20 percent rating for the left knee patellofemoral 
syndrome at any point between April 24, 1996, and April 22, 
2003, under the applicable rating criteria-that is, ; leg 
flexion limited to 30 degrees under Diagnostic Code 5260, leg 
extension limited to 15 degrees under Diagnostic Code 5261, 
overall moderate knee impairment under Diagnostic Code 5257.  
Although the evidence shows that the veteran complained of 
severe left-knee pain, the objective medical findings 
revealed no more than mild left knee flexion and/or 
extension, to include with pain, and no findings of 
instability; indeed, recurrent subluxation or lateral 
instability were specifically ruled out on clinical 
examination as, on stability testing, the left knee medial, 
lateral collateral, and anterior and posterior cruciate 
ligaments were all stable and normal.  
Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for left knee patellofemoral syndrome during the 
period from April 24, 1996, through April 21, 2003.  After 
repetitively flexing the veteran's left knee and testing for 
pain, weakness, fatigability, and incoordination, the 
evidence during this period noted no changes in the resultant 
range of motion, nor with the pain pattern.  On that record, 
accordingly, there is no basis for the Board to find that, 
during flare-ups or with repeated activity, the veteran 
experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom-
particularly,  pain-that is so disabling as to warrant 
assignment of the next higher rating under either Diagnostic 
Code 5260 or 5261.

The Board also finds that there is no other potentially 
applicable diagnostic code pursuant to which a higher rating 
could be assigned.  In view of the findings showing 
measurable range of motion of the veteran's left knee during 
the entire rating period under consideration, a rating under 
Diagnostic Code 5256 for knee ankylosis is not appropriate.  
Likewise, a rating under Diagnostic Code 5262 or 5257 (as 
indicated above) also is not appropriate, inasmuch as no 
malunion of the tibia and fibula, or recurrent subluxation or 
lateral instability, respectively, has ever been objectively 
demonstrated. 

For all the foregoing reasons, the Board finds that there is 
no basis for assigning an initial schedular rating in excess 
of 10 percent for left knee patellofemoral syndrome at point 
from the April 24, 1996, effective date of the grant of 
service connection through April 21, 2003.  

2.  A Rating in Excess of 20 Percent Since April 22, 2003
  
Considering the evidence of record in light of all pertinent 
criteria, the Board also finds that a rating in excess of 20 
percent for the veteran's left knee patellofemoral syndrome 
is not warranted at any time since April 22, 2003 under any 
applicable rating criteria.  

Rating the knee disability under Diagnostic Code 5260 or 
5261, the Board finds that a higher rating is not assignable, 
as there is no medical evidence establishing the level of 
impairment that would warrant the next- -higher, 30 percent 
rating-that is  leg flexion limited to 15 degrees; or leg 
extension limited to 20 degrees-at any point since April 22, 
2003.

VA also examined the veteran's left knee in April 2003.  The 
examiner noted that repeated squatting or movement of the 
left knee caused increased pain from zero to seven.  He had 
objective evidence of painful motion, but no edema, effusion, 
instability, weakness, or redness.  There was tenderness in 
the left knee on the lateral aspect.  His gait was stable and 
no callosities were present.  The left knee had flexion to 
124 degrees and extension to zero degrees.  The Lachman and 
McMurray tests were negative.  The examiner diagnosed left 
knee pain in 1993 with patellofemoral syndrome with 
iliotibial band syndrome.

During the pendency of this appeal, the veteran has 
consistently maintained that his left knee disorder has 
interfered with his ability to walk and climb stairs without 
pain or fear of his left knee giving out on him.  The medical 
evidence documents that he was issued a metal hinged brace 
for him to wear at work.  The veteran has also supplied 
documents that he has filed with his employer regarding his 
left knee disability.

The veteran's medical history documents that, during the 
period in question, he has routinely sought VA and private 
medical treatment for his knee.  The Board notes that the 
veteran wore a left knee brace at work.  Nevertheless, the 
objective medical evidence does not reveal lost range of 
motion of the left knee or instability that more nearly 
approximates the criteria for a rating in excess of 20 
percent at any point since the date of the April 22, 2003 ..  
The evidence of record does not reflect or describe the 
veteran's left knee disorder to be "severe" in nature.  

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for a left knee disorder from April 22, 2003.  
After repetitively flexing the veteran's left knee and 
testing for pain, weakness, fatigability, and incoordination, 
the most recent April 2003 VA examiner noted no changes in 
the resultant range of motion, nor with the pain pattern.  On 
that record, accordingly, there is no basis for the Board to 
find that, during flare-ups or with repeated activity, the 
veteran experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca 
symptom-particularly, pain-that is so disabling as to 
warrant assignment of the next higher rating under either 
Diagnostic Code 5260 or 5261.

The Board also finds that there is no other potentially 
applicable diagnostic code pursuant to which a higher rating 
could be assigned.  In view of the findings showing 
measurable range of motion of the veteran's left knee during 
the entire rating period under consideration, a rating under 
Diagnostic Code 5256 for knee ankylosis is not appropriate.  
Likewise, a rating under Diagnostic Code 5262 or 5257 (as 
indicated above) also is not appropriate, inasmuch as no 
malunion of the tibia and fibula, or recurrent subluxation or 
lateral instability, respectively, has ever been objectively 
demonstrated. 

For all the foregoing reasons, the Board finds that there is 
no basis for assigning an schedular rating in excess of 20 
percent for left knee patellofemoral syndrome at point since 
April 22, 2003

B.  Irritable Bowel Syndrome

The RO has evaluated the veteran's irritable bowel syndrome 
as irritable colon syndrome under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.

A 10 percent rating is assigned for moderate irritable colon 
syndrome when there are frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic 
Code 7319.

A VA physician examined the veteran in September 1996 for 
gastrointestinal disorders.  The physician noted the 
veteran's medical history of diarrhea with cramps during 
service.  The diagnosis was chronic diarrhea that was most 
likely secondary to irritable bowel syndrome, and he was 
advised to take Metamucil.   The physician noted in an 
October 1996 addendum that the veteran had a colonoscopy.  
The results were unremarkable.  Random biopsies of the colon 
were found to be normal tissue.  The veteran still had 
diarrhea symptoms.

The veteran underwent a VA gastrointestinal examination in 
September 2000.  The veteran reported that he had diarrhea 
approximately two to three times a week.  He noted regular 
colicky, crampy lower abdominal pain and occasional 
distention.  He denied nausea and vomiting.  Physical 
examination revealed a diagnosis of irritable bowel syndrome.

According to an April 2003 VA examination report the veteran 
continued to complain of irritable bowel syndrome.  The 
examiner provided a synopsis of the veteran medical history 
based on a review of the claims file.  Regarding irritable 
bowel syndrome, the veteran described cramping, abdominal 
pain followed by non-bloody, non-mucoid diarrhea that could 
last for hours.  The veteran reported one to two episodes per 
week.  He self-medicated with over the counter medications.  
He reported that he used two to three days of leave per year 
related to his irritable bowel symptoms.  Physical 
examination was essentially unremarkable.  The examiner 
diagnosed the veteran with irritable bowel syndrome.

Considering the evidence in light of the above criteria, the 
Board finds that the record does not present a basis for 
assignment of a disability rating in excess of 10 percent at 
any point since the April 24, 1996, effective date of the 
grant of service connection for the veteran's irritable bowel 
syndrome.  The medical evidence indicates outbreaks of 
chronic diarrhea, lasting one to two days a week, as well as 
daily cramping, but does not show more or less constant 
abdominal pain with severe symptoms to warrant a 30 percent 
rating. 

For the most part, that the veteran's symptoms are 
essentially relieved by taking medication on an as needed 
basis and have been characterized as no more than moderate.  
Moreover, there is no objective evidence of severe symptoms 
or of constant abdominal distress to warrant the assignment 
of the maximum 30 percent rating for irritable bowel syndrome 
under Diagnostic Code 7319.  Under these circumstances, the 
Board finds that no more than an initial 10 percent schedular 
rating is assignable for the veteran's disability.  



C. All disabilities

The above determinations are based on consideration of 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period in question, either of veteran's disabilities has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 3.321(b)(1) (cited to in the 
April 2005 SSOC).  

In this regard, the Board notes that none of the disabilities 
is objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  The 
Board has considered the veteran's February 1997 testimony 
before a hearing officer at the RO, as well as his written 
statements that are of record.  Although the veteran has 
reported that he misses several days of work a year as a 
result of his IBS, he has not provided documentation of this.  
Furthermore, the medical evidence of record does not support 
the veteran's contention that his IBS is severe.  Also, with 
respect to the veteran's left knee, although he wears a knee 
brace at work, the evidence of record does not show that it 
interferes with his ability to perform his assigned duties.  

The veteran has been able to maintain full time employment, 
and there is no objective evidence establishing that his 
service-connected disabilities have negatively impacted or 
compromised that employment.  There also is no objective 
evidence that any of the disabilities has warranted frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that higher 
ratings must be denied for each period under consideration.  
In reaching these conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating 
during any pertinent period, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for left knee 
patellofemoral syndrome, during the period from April 24, 
1996, through April 21, 2003, is denied. 

A rating in excess of 20 percent for left knee patellofemoral 
syndrome, during the period since April 22, 2003, is denied. 

An initial disability rating in excess of 10 percent for 
irritable bowel syndrome is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


